PER CURIAM.*
Mohammed Amir has filed a petition for review of the Board of Immigration Appeals’s (BIA) summary decision denying his appeal from the Immigration Judge’s (IJ) order denying his application for asylum and withholding of removal. Amir’s argument to this court turns principally upon two claims: that the IJ incorrectly determined that Amir’s testimony was not credible and that he was previously subjected to persecution on account of his political affiliation. However, the record does not compel a finding that Amir’s testimony was credible. See Lopez De Jesus v. INS, 312 F.3d 155, 161 (5th Cir.2002). Further, despite Amir’s claim that his captors had mixed motives for torturing him, the record does not compel a finding that his political beliefs were a cause of the torture. See Girma v. INS, 283 F.3d 664, 667-68 (5th Cir.2002).
PETITION DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.